DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/31/2022.
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 8/31/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Examiner.  This is not found persuasive because a serious burden is defined as one or more of the following reasons applying: the groups have different classifications, the inventions require a different field of search and/or the inventions have acquired a separate status in the art due to their recognized divergent subject matter. In this case, the groups have different classifications and the inventions require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015101651 (Beuhler hereinafter).
Regarding claims 1, 7, 8, 13 and 14, Beuhler teaches an aerosol generating article (4) for use with an electrically-operated aerosol-generating device (6 and page 23, lines 19-22), the aerosol-generating article being a consumable article (abstract), the aerosol-generating article having an outlet end (by the mouthpiece 14) and a distal end upstream from the outlet end (opposite end of the article), a middle of the aerosol-generating article located an equal distance between the outlet end and the distal end (between elements 10 and 12 in Fig. 2), the article comprising: 
a liquid aerosol-forming substrate (“nicotine source”) in a frangible capsule (page 17, lines 14-15), which is pierced by a piercing element (20)(page 23, lines 30-32), the frangible capsule being located between the distal end and the middle (element 8 in Fig. 2); 
and a liquid retention medium (“sorption element”), at least a portion of the liquid retention medium being between the distal end and the middle (page 16, lines 12-33),
 wherein the article is configured such that, during use, air is drawn through the article from the distal end to the outlet end if negative pressure is applied on the outlet end (page 3, lines 9-14).  
Beuhler further teaches, the electrically-operated aerosol-generating device including a heating structure (18) for heating the aerosol- forming substrate to form an aerosol (page 23, lines 23-26).  
Regarding claim 2, Beuhler teaches that the liquid aerosol-forming substrate is releasably contained within the frangible capsule (page 23, lines 30-32), and the liquid retention medium is located near the frangible capsule, the liquid retention medium being configured to retain the liquid aerosol-forming substrate after the liquid retention medium is released from the frangible capsule (page 16, lines 25-33).  
Regarding claim 6, Beuhler teaches that the liquid retention medium includes an absorbent polymeric material (page 16, lines 14-22).  
Regarding claim 11, Beuhler teaches a mouthpiece filter (14) at the outlet end of the article (Fig. 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beuhler.
Regarding claim 3, Beuhler teaches a plurality of elements (8, 10, 12 and 14) assembled in the form of a rod (Fig. 2), the liquid aerosol-forming substrate (“nicotine source”) and the liquid retention medium (“sorption element”),  being in a first element (element 8 in Fig. 2) of the plurality of elements.  
Beuhler does not expressly teach that the plurality of element is assembled by wrapper. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have wrapped the plurality of elements in a wrapper to hold the plurality of elements together, as this is standard in the art.  
Regarding claims 4 and 5, Beuhler teaches that the liquid retention medium is in the form of a tube having a lumen (page 16, lines 28-30).
Beuhler does not expressly teach that the frangible capsule is located within the lumen of the tube. 
However, Beuhler teaches that the size, shape and composition of the sorption element may be chosen to allow a desired amount of nicotine to be sorbed on the sorption element and that the sorption element advantageously acts as a reservoir for the nicotine (page 16, lines 31-33). Given that the nicotine is encapsulated, both the capsule and the sorption element are located in compartment (8, Fig. 2), the sorption element is a hollow cylindrical tube and that piercing element (20) pierces the center of the article (4, Fig. 2), it would have been obvious for one of ordinary skill before the effective filing date to have placed the encapsulated nicotine inside the hollow cylindrical sorption element so that the piercing element could pierce the capsule and that the sorption element would then effectively sorb the nicotine and serve as a reservoir for the nicotine. 
Regarding claim 9, Beuhler teaches a cooling section (“heat transfer barrier”) located downstream from the first element (page 12, lines 20-23).
Beuhler teaches that the cooling section is between the first element and the second element; thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have positioned the cooling section either in the first element (adjacent the second element) or in the second element (adjacent the first element) such that the cooling section is between the first element and second element with a reasonable expectation of success and predictable results, namely to reduce heat transfer between the two elements (page 12, lines 17-19).
Regarding claim 12, Beuhler does not expressly teach an additional porous plug at the distal end of the article, the porous plug being in a third element of the plurality of elements. However, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04 VI B. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beuhler as applied to claim 1 above, and further in view of US20130255702 (Griffith hereinafter).
Regarding claim 10, Beuhler teaches that the liquid aerosol-forming substrate includes water and flavorants (page 16, lines 7-11) but does not expressly teach that it includes between 10 weight percent and 25 weight percent water and also includes an aerosol former. 
Griffith teaches an aerosol generating article that includes a liquid aerosol-forming substrate comprising about 10% to about 20% water, an aerosol former, specifically propylene glycol, and flavorants ([0088]). It would have been obvious for one of ordinary skill in the art before the effective filing date to have included the liquid aerosol-forming substrate composition of Griffith in Beuhler with a reasonable expectation of success and predictable results, namely the formation of flavored aerosol that can be inhaled by a user similarly to the manner of smoking a conventional cigarette (Griffith, [0009]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 12, 13 and 14 of copending Application No. 15711257 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 12, 13 and 14 of copending Application No. 15711257 teach all of the limitations of claims 1, 2, 4 and 13 respectively listed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5-8, 10-17 of U.S. Patent No. 10499690. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 3, 5-8, 10-17 of U.S. Patent No. 10499690 teach all of the limitations of claims 1-14 respectively listed.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3- 11, 13 and 16-20 of U.S. Patent No. 11116920. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3- 11, 13 and 16-20 of U.S. Patent No. 11116920 teach all of the limitations of claims 1-14 respectively listed.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9 and 11-22 of U.S. Patent No. 11116916. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-9 and 11-22 of U.S. Patent No. 11116916 teach all of the limitations of claims 1-14 respectively listed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747